Citation Nr: 1025600	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-20 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Whether new and material evidence has been submitted to reopen a 
claim for service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1978 until June 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing held at the RO in June 
2009.  

In a VA Form 21-4138, dated in April 2008, submitted to the RO, 
the appellant claimed "clear and unmistakable error of my claim 
dated April 16, 1986."  In that statement, he did not 
specifically allege CUE in the April 1988 Board decision denying 
service connection for glaucoma.  Any claim of clear and 
unmistakable error must be pled with specificity.  See 38 C.F.R. 
§ 20.1404 (2009); see also Andre v. West, 14 Vet. App. 7, 10 
(2000); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The appellant has not subsequently raised the matter of CUE in 
the April 1988 Board decision, which denied service connection 
for glaucoma.  Thus, there is not a pending CUE claim regarding 
the April 1988 Board decision. 

Additionally, in a statement dated in April 2009, the 
Veteran referenced blinding headaches/chronic migraines, 
dry eyes, eye swelling and vertigo.  The record, however, 
is unclear as to whether the Veteran is claiming service 
connection or increased ratings in regards to these 
complaints.  These issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  The Board 
further notes that the Veteran submitted a VA Form 21-
686c, Declaration of Status of Dependents, received in 
January 2010.  The Superior Court of Washington County of 
Pierce Order provided by the Veteran does not indicate 
whether the Veteran has custody of his claimed dependent.  
The record is also unclear as to whether the RO has taken 
action in regards to that claim.  As such, the Board 
refers the matter to the AOJ for appropriate action.

The issue of service connection for glaucoma is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A final March 2006 rating decision denied a claim to reopen 
the claim for service connection for glaucoma.  

2.  The evidence associated with the claims file since the March 
2006 final denial relates to an unestablished fact necessary to 
substantiate the claim for service connection for glaucoma.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the March 2006 rating decision is new 
and material; the claim of entitlement to service connection for 
glaucoma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for glaucoma.  In view of the Board's decision to 
reopen the appellant's claim, a discussion of VA's duties to 
notify and assist in regards to that claim is unnecessary.



New and Material Evidence Claim

The appellant seeks to reopen a claim for service connection for 
glaucoma.  The appellant's most recent claim for this disorder 
was denied in a March 2006 rating decision, which found the 
appellant had not submitted new and material evidence to reopen 
his claim.  The appellant did not file a timely notice of 
disagreement with the decision; therefore, the March 2006 
decision represents a final decision.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103. 

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

In his current attempt to reopen the claim, the appellant has 
proffered new evidence including a current diagnosis, 
specifically for open-angle glaucoma, as indicated in a May 2008 
letter from Dr. J.T.P. and other private and VA medical records.  
This evidence bears directly and substantially upon the specific 
matter of whether the Veteran has a current diagnosis of 
glaucoma.  

This evidence is neither cumulative nor redundant, and by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the Veteran's claim of service connection.  Having 
determined that new and material evidence has been added to the 
record, the claim of service connection for glaucoma is reopened.


ORDER

As new and material evidence has been presented, the Veteran's 
claim of service connection for glaucoma is reopened.  


REMAND

The Veteran essentially contends that he currently has glaucoma 
and that it developed during his service or due to his service.

The Veteran's service treatment records indicate that he made 
complaints of and received treatment for his eyes.  For example, 
one January 25, 1979 service treatment record diagnosed the 
Veteran with glaucoma.  In contrast, a July 1981 Medical Board 
Report noted a June 1981 ophthalmology consultation for the 
Veteran's past history of glaucoma, in which the specialist 
provided the impression of  "doubt glaucoma" and recommended a 
follow-up check in three months.  The Veteran's January 1982 
Medical Board medical examination found the Veteran's eyes, 
ophthalmoscopic, pupils, and ocular motility to be normal.  

The Veteran did not have a diagnosis of glaucoma for years 
following his separation from service.  For example, a June 1983 
VA medical record noted that the Veteran had received an 
ophthalmology consult and had been found to have no evidence of 
glaucoma on ophthalmologic examination, but that a follow up was 
suggested, as the Veteran was not fully cooperative with the 
examination.  An August 1986 VA medical record found the Veteran 
to have "glaucoma suspect." 

The Board further notes that an August 1986 private medical 
record, by Dr. H.Y., noted that the Veteran had a questionable 
history of glaucoma in the past and diagnosed the Veteran with 
"glaucoma suspect, both eyes."  Dr. H.Y. further noted that the 
Veteran had very suspicious deep cupping in both optic discs and 
that "[i]t is interesting that his father also has similar optic 
disc cupping."  Dr. H.Y. opined that it was probably a 
congenital condition, but that the Veteran was probably at a 
great risk of developing glaucoma in the future.

A June 2004 private prescription, from A.E.R, O.D., noted that 
the Veteran had been prescribed medication for glaucoma.  
Additionally, an October 2006 letter from the Veteran's private 
doctor of optometry, S.W., noted that the Veteran had been 
diagnosed with primary open angle glaucoma in May 2004 and that 
he continued to receive treatment for that disorder.  A May 2008 
letter from the Veteran's private physician, Dr. J.T.P., 
similarly provided a current diagnosis of open-angle glaucoma, 
marginally controlled.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 
175 (1999) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern whether there is objective medical evidence 
addressing a relationship, if any, between the Veteran's current 
diagnosis of glaucoma and his service.  These questions must be 
addressed by an appropriately qualified medical professional.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should schedule the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any glaucoma found to be 
present.  

Based on examination findings, as well as 
a review of the claims file, including 
treatment records regarding the Veteran's 
eyes, the Veteran's statements, and a copy 
of this remand, the physician is also 
requested to render opinions as to the 
following:

(a) Whether the conflicting in-service 
treatment records regarding possible 
glaucoma indicate that the Veteran had 
glaucoma in service.  The examiner should 
specifically address (1) whether it is 
clear and undebatable that any glaucoma 
the Veteran may have is of a congenital 
nature that pre-existed his service; and 
(2) If so, is it clear and undebatable 
that such condition was not aggravated in 
service beyond the natural progress of the 
disorder.

(b) If it is found that the Veteran had 
glaucoma prior to service, the examiner 
should specify whether the Veteran had a 
temporary or intermittent flare-ups in 
service; or whether there was a permanent 
worsening of the underlying pathology of 
any such condition due to or during 
service, resulting in any current 
disability.  Further, the examiner is 
asked to set forth whether any increase in 
severity during service was due to the 
natural progression of the 
disease/disability.

(c) If it is found that the Veteran did 
not have a pre-existing disability 
manifested in service, the examiner is 
asked to opine as to whether the evidence 
of record indicates that the Veteran had 
an initial manifestation of the disorder 
during his period of active service.  In 
other words, whether glaucoma is related 
to and/or incurred in service.

The examiner is directed to reconcile any 
opinions that may be inconsistent with the 
results of his/her findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3. The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
her representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


